Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a method of detecting target RNA by promoter mediated RNA transcription process.
Group II, claims 6-9, drawn to a composition and a kit comprising said composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the elements of the composition in Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Walker et al. (Nucleic Acids Research, 1992, vol. 20, no. 7, pages 1691-1696) and Phillips et al. (Methods: A Companion to Methods in Enzymology, 1996, vol. 10, pages 283-288).  Because a set of reagents as claimed in a composition or in a kit of said set reagents need not necessarily be i.e., Group II) and its method of use (i.e., Group I) is the set of reagents.
However, the set of reagents in the form of a composition or a kit is not deemed a special technical feature because Walker et al., in combination with Phillips et al. teach and/or suggest for the recited set of reagents in their method.
For example, Walker et al. teach a method of strand displacement amplification reaction, wherein the method involves a first and a second primer comprising a region that is complementary to a target nucleic acid (see Figure 2), as well as a 5’ non-complementary region (see S1 and S2), and a DNA nicking enzyme region therein (see nicking with Hinc II, Figure 2, “S1 and S2 contain the Hinc II recognition sequence”, Figure 2 description), with extension substrates, such as dNTPs (“1 mM each dGTP, dCTP, TTP and dATPs”, page 1692, 1st column), DNA endonuclease (“150 units HincII”, page 1693, 1st column), DNA polymerase (“5 units exo- klenow”, page 1692, 1st column).
In addition, Walker et al. explicitly suggest that their method can be adopted to incorporate an RNA promoter sequence region on their 5’ non-complementary region (“fragment can be generated from target DNA through 2 cycles of PCR using primers containing promoter sequences at their 5’ ends”, page 1696, 1st column, 3rd paragraph).

For these reasons, the shared technical feature is not novel and/or is obvious over the cited references and the unity of invention is deemed lacking.

Rejoinder under In re Ochiai
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 30, 2021
/YJK/